 1   JILL WILLIAMS – State Bar No. 221793
     EDWARD WELLS – State Bar No. 321696
 2   CARPENTER, ROTHANS & DUMONT
     500 S. Grand Avenue, 19th Floor
 3   Los Angeles, CA 90071
     (213) 228-0400 / (213) 228-0401 [Fax]
 4   jwilliams@crdlaw.com / ewells@crdlaw.com
 5   Attorneys for Defendants,
     County of Los Angeles, a public entity, Captain Tatiana Plunkett,
 6   Commander Elier Morejon, Chief Patrick Jordan, Chief Joann Sharp,
     And Chief Joseph Dempsey
 7
     THOMAS E. BECK – State Bar No. 81557
 8   THE BECK LAW FIRM
     Post Office Box 101
 9   Los Alamitos, CA 90720           NOTE: CHANGES MADE BY THE COURT
     Tel: (562) 795-5835
10
     Attorney for Plaintiff
11
12                        UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14
15   DONALD KUNSTT,                 ) Case No.: 2:19-cv-07510-JAK-JPR
                                    )
16           Plaintiff,             ) STIPULATION RE PROTECTIVE
                                    ) ORDER
17       vs.                        )
                                    )
18   COUNTY OF LOS ANGELES, et al., )
                                    )
19           Defendants.            )
                                    )
20                                  )
                                    )
21                                  )
                                    )
22                                  )
                                    )
23                                  )
24
           COME NOW Plaintiff Donald Kunstt, by and through counsel of record,
25
     and Defendants County of Los Angeles, Captain Tatiana Plunkett, Commander
26
     Elier Morejon, Chief Patrick Jordan, Chief Joann Sharp, and Chief Joseph
27
     Dempsey by and through counsel of record, and stipulate as follows:
28

                                       -1-
                        STIPULATION RE PROTECTIVE ORDER
 1         1.     This lawsuit arises out of an alleged assault on Plaintiff Donald
 2   Kunstt by other inmates while Kunstt was incarcerated at the North County
 3   Correctional Facility in September 2018.
 4         2.     In discovery, the County of Los Angeles may produce information
 5   that it contends is privileged, which includes, but is not limited to, peace officer
 6   personnel files and internal affairs investigations. To facilitate discovery and the
 7   exchange of information, the parties agree that this information is confidential and
 8   shall be subject to the following proposed protective order:
 9                         PROPOSED PROTECTIVE ORDER
10         The Protected Documents shall be subject to this Protective Order as
11   follows.
12         1.     All documents produced by the County of Los Angeles that it in good
13   faith contends are privileged and confidential will be clearly designated as
14   “CONFIDENTIAL” and will be placed in an envelope labeled as such prior to the
15   disclosure. The “CONFIDENTIAL” designation shall be placed on the printed
16   pages of the Protected Documents in a manner that does not overwrite or make
17   illegible the text of the document.
18         2.     Each person receiving any of the Protected Documents shall not
19   disclose to any person or entity, in any manner, including orally, any of the
20   Protected Documents or any of the information contained therein, except when
21   used for purposes of this litigation pursuant to this protective order.
22         3.     The Protected Documents, and all information contained therein, may
23   be disclosed to only the following “qualified” persons:
24         (a)    Counsel of record for the parties to this civil litigation;
25         (b)    Defendant County of Los Angeles and its employees;
26         (c)    Plaintiff Donald Kunstt;
27         (d)    Paralegal, stenographic, clerical and secretarial personnel regularly
28   employed by counsel referred to in subparagraph (a); and, investigators, expert

                                        -2-
                         STIPULATION RE PROTECTIVE ORDER
 1   witnesses and other persons legitimately involved in litigation-related activities for
 2   the counsel of record; and
 3         (e)    Court personnel, including stenographic reporters engaged in such
 4   proceedings as are necessarily incidental to preparation for the trial of this action.
 5         (f)    With the exception of the Court and court personnel (who are subject
 6   only to the Court’s internal procedures regarding the handling of material filed or
 7   lodged, including material filed or lodged under seal), all persons receiving a copy
 8   of the Protected Documents shall, before receiving such protected information, be
 9   given a copy of this Protective Order and a compliance agreement (in the form
10   attached hereto as Exhibit “A”) and shall execute the compliance agreement, and
11   return the original of the compliance agreement to the attorney who gives him/her
12   the protected information. It shall be the responsibility of the respective attorneys
13   to distribute compliance agreements, and then collect and maintain custody of the
14   executed originals of the compliance agreements.
15         4.     The Protected Documents may be disclosed to the Court and court
16   personnel, in connection with this litigation. Portions of the Protected Documents
17   that a party intends to use in support of or in opposition to a pre-trial filing with the
18   Court must be filed in accordance with the Central District of California Local
19   Rules relating to under seal filings, including Local Rule 79-5. Counsel intending
20   to use documents from Protected Documents must both (a) apply to submit
21   unredacted documents containing any portion of the Protected Documents under
22   seal and (b) file public versions of the same documents with the information from
23   the Protected Documents redacted.
24         5.     In the event this matter proceeds to trial, to the extent that any of the
25   Protected Documents are admitted into evidence, those documents will become
26   public, unless sufficient cause is shown in advance of trial to proceed otherwise.
27         6.     The court reporter, videographer, and audiographer, if any, who
28   record all or part of any future deposition(s) in this matter, which include the

                                        -3-
                         STIPULATION RE PROTECTIVE ORDER
 1   Protected Documents or descriptions thereof, shall be subject to this Order and
 2   precluded from providing any portions of the original deposition videotape,
 3   audiotape, or exhibits which relate to the Protected Documents or information to
 4   any persons other than counsel of record, absent order of the court.
 5         7.     Those attending any future deposition(s) shall be bound by this Order
 6   and, therefore, shall not disclose to any person or entity, in any manner, including
 7   orally, any documents from the Protected Documents made by such person during
 8   the course of said depositions.
 9         8.     At any future deposition(s), should there be persons in attendance
10   who are not authorized to access to the Protected Documents or information, such
11   persons shall be removed from the deposition room at any time information
12   relating to the Protected Documents or protected information is disclosed or
13   discussed.
14         9.     The Protected Documents shall be used solely in connection with the
15   preparation and trial of this action, entitled Donald Kunstt v. County of Los
16   Angeles, et al., bearing case number 2:19-cv-07510-JAK-JPR, or any related
17   appellate proceeding, and not for any other purpose, including, without limitation,
18   any other litigation or administrative proceedings or any investigation related
19   thereto.
20         10.    This Order may not be modified unless by written consent of the
21   parties and with the approval of the Court. Any party may move for a
22   modification of this Order at any time. Upon receipt and review of the documents
23   produced pursuant to this protective order, any party may move to remove the
24   confidential designation of any document after meeting and conferring with
25   opposing counsel and pursuant to the procedures governing discovery motions set
26   forth in Local Rule 37.
27         11.    This Order is made for the purpose of ensuring that the Protected
28   Documents will remain confidential, unless otherwise ordered by the Court or in

                                       -4-
                        STIPULATION RE PROTECTIVE ORDER
 1   response to a successful motion by a party made pursuant to Paragraph 10.
 2         12.    At the conclusion of this litigation, upon request of defense counsel,
 3   plaintiff’s counsel shall return the Protected Documents to Jill Williams, Esq.,
 4   Carpenter, Rothans & Dumont, 500 S. Grand Avenue, 19th Floor, Los Angeles,
 5   California 90071. Alternatively, the receiving parties and every other person
 6   and/or entity who received originals or copies of the protected information may
 7   destroy all such material and material derived therefrom within 30 calendar days
 8   after the conclusion of this case. Additionally, within thirty 30 calendar days after
 9   the conclusion of this case, counsel for the receiving parties shall send to Jill
10   Williams, Esq., address as above, a signed declaration stating that such material
11   has been destroyed pursuant to this Protective Order.
12         13.    Nothing in this Order shall be construed as authorizing a party to
13   disobey a lawful subpoena issued in another action.
14                                      GOOD CAUSE
15         The parties submit that GOOD CAUSE exists to enter the proposed
16   protective order to balance the defendants’ concerns that the documents consist of
17   privileged and confidential personnel information of a party to this litigation, as
18   protected by the official information privilege, law enforcement privilege and the
19   right to privacy, as protected by the California and United States Constitution, with
20   plaintiffs’ right to discovery in this litigation. The parties agree that all documents
21   marked confidential and produced pursuant to this protective order are subject to
22   the terms of this order unless otherwise ordered by the Court.
23                         **End of Proposed Protective Order**
24         IT IS SO STIPULATED.
25
26   DATED: December 12, 2019                       THE BECK LAW FIRM
27
28
                                       By:
                                        -5-
                         STIPULATION RE PROTECTIVE ORDER
 1                              ________/s/___________________________
                                     Thomas E. Beck
 2
                                     Attorney for Plaintiff
 3
 4   DATED: December 18, 2019        CARPENTER, ROTHANS & DUMONT
 5
                                           /s/ Edward Wells
 6
                                By: ___________________________________
 7                                  Jill Williams
 8                                  Edward Wells
                                    Attorneys for Defendants County of Los
 9                                  Angeles, Captain Tatiana Plunkett,
10                                  Commander Elier Morejon, Chief Patrick
                                    Jordan, Chief Joann Sharp,
11                                  And Chief Joseph Dempsey
12
13
14
15
16
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17
18   DATED: December 18, 2019
19
20
21   ___________________________________
22   Hon. Jean P. Rosenbluth
     United States Magistrate Judge
23
24
25
26
27
28

                                   -6-
                    STIPULATION RE PROTECTIVE ORDER
 1                                       EXHIBIT A
 2                            COMPLIANCE AGREEMENT
 3         I hereby acknowledge that I, ______________________________ [name],
 4   ____________________________________________ [position and employer],
 5   am about to receive Protected Documents supplied in connection with Donald

 6   Kunstt v. County of Los Angeles, case number 2:19-cv-07510-JAK-JPR. I certify

 7   that I understand that the Protected Documents are provided to me subject to the
     terms and restrictions of the Stipulation and Protective Order filed in this case. I
 8
     have been given a copy of the Protective Order; I have read it, and I agree to be
 9
     bound by its terms.
10
           I understand that Protected Documents, as defined in the Protective Order,
11
     including any notes or other records that may be made regarding any such
12
     materials, shall not be disclosed to anyone except as expressly permitted by the
13
     Protective Order. I will not copy or use, except solely for the purposes of this
14
     case, any Protected Documents obtained pursuant to this Protective Order, except
15
     as provided therein or otherwise ordered by the Court in the case.
16         I further understand that I am to retain all copies of all Protected
17   Documents provided to me in the case in a secure manner, and that all copies of
18   such materials are to remain in my personal custody until termination of my
19   participation in this case, whereupon the copies of such materials will be returned
20   to counsel who provided me with such materials.
21         I declare under penalty of perjury under the laws of the State of California
22   that the foregoing is true and correct. Executed this ___day of _______________,
23   20___, at ____________________________________________ [place].
24   Signature: __________________________________________
25   Title: ______________________________________________
26   Address: ___________________________________________
27   Telephone Number: ___________________________________
28

                                       -1-
                       EXHIBIT A – COMPLIANCE AGREEMENT
